               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


MICHAEL T. McGEE,

          Petitioner,

v.                                        Civil Action No. 5:16CV102
                                       (Criminal Action No. 5:13CR23
UNITED STATES OF AMERICA,                                    (STAMP)

          Respondent.


                    MEMORANDUM OPINION AND ORDER
     GRANTING MOTION TO SET ASIDE ORDER AND FINAL JUDGMENT,
          GRANTING MOTION FOR LEAVE TO AMEND SUPPORTING
       AUTHORITY AND MOTION TO AMEND SUPPORTING AUTHORITY,
                 AFFIRMING AND ADOPTING REPORT AND
                RECOMMENDATION OF MAGISTRATE JUDGE
              AND OVERRULING PETITIONER’S OBJECTIONS

                            I.   Background

     The pro se1 petitioner, Michael T. McGee, filed a motion (ECF

No. 1) under 28 U.S.C. § 2255 to vacate, set aside, or correct

sentence by a person in federal custody.       In that motion, the

petitioner claims that he was denied due process, asserts claims of

ineffective assistance of counsel, and claims that the Career

Offender’s Guideline Residual Clause is unconstitutionally vague

and that the Court violated the rule in Descamps v. United States

133 S. Ct. 2276 (2013).   ECF No. 6 at 3, 4, 7.




     1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer.         Black’s Law
Dictionary 1416 (10th ed. 2014). The Court must read a pro se
plaintiff’s allegations in a liberal fashion.       See Haines v.
Kerner, 404 U.S. 519, 520 (1972).
        Magistrate Judge Robert W. Trumble made a preliminary review

of the motion and determined that summary dismissal was not

warranted and entered an order directing the respondent to file an

answer, motion or other responsive pleading.               Respondent filed its

response and petitioner filed his reply.              Magistrate Judge Trumble

then issued a report and recommendation (ECF No. 6) without holding

an evidentiary hearing, and recommended “that the District Judge

deny and dismiss Petitioner’s motion with prejudice.”                     ECF No. 6

at 1.

        This   Court   then   entered     a   memorandum      opinion    and     order

affirming      and     adopting   the     magistrate     judge’s        report    and

recommendation. ECF No. 9. The Clerk then entered final judgment.

ECF No. 10.

        On October 23, 2017, petitioner filed a motion to set aside

order and final judgment.         ECF No. 14.       In that motion, among other

things, petitioner asserts that “he did not receive; nor receive by

certified mail, return receipt a copy of the Magistrate Judge’s

Report and Recommendation (ECF No. 6), to file timely objections.”

ECF No. 14 at 2 (internal quotation marks omitted).

        After conducting an investigation of whether or not petitioner

received the magistrate judge’s report and recommendation in order

to file timely objections, this Court finds that it is more likely

than     not   that    petitioner   did       not   receive    that     report    and

recommendation in order to file timely objections.                Therefore, the


                                          2
petitioner’s motion to set aside order and final judgment (ECF No.

14) is GRANTED.

     Petitioner also filed objections to the magistrate judge’s

report and recommendation.     ECF No. 13.     Assuming the petitioner

never received the report and recommendation in order to file

timely objections, this Court will consider the objections.

     Lastly,   petitioner   filed   a    motion   for   leave   to   amend

supporting authority.    ECF No. 15.      This motion is GRANTED.     The

Court will consider this motion as part of the petitioner’s

objections.

                         II.   Applicable Law

     Under 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de

novo review of any portion of the magistrate judge’s recommendation

to which an objection is timely made. Because the petitioner filed

objections to the report and recommendation, the magistrate judge’s

recommendation will be reviewed de novo as to those findings to

which the petitioner objected.          As to those findings to which

objections were not filed, all findings and recommendations will be

upheld unless they are “clearly erroneous or contrary to law.”         28

U.S.C. § 636(b)(1)(A).   As the Supreme Court of the United States

stated in United States v. United States Gypsum Co., “a finding is

‘clearly erroneous’ when although there is evidence to support it,

the reviewing court on the entire evidence is left with the

definite and firm conviction that a mistake has been committed.”


                                    3
333 U.S. 364, 395 (1948).            Because the petitioner filed objections

to    the   report        and   recommendation,     the   magistrate    judge’s

recommendation will be reviewed de novo.

                                   III.    Discussion

        This Court, after review, adopts and affirms the report and

recommendation (ECF No. 6) in its entirety.

        First, petitioner asserts that he was transported without

“counsel and hearing.”             ECF No. 13 at 2.     Petitioner argues that

“based on denial of counsel and a hearing in Ohio — the probable

cause challenges and malicious prosecution involved in his case,

passes over from the Fourth Amendment to the Due Process clause

. . .    Therefore, for the Magistrate Judge to find that Movant was

properly transported to the Northern District of West Virginia on

the day of his arrest for his counsel’s ineffectiveness for failing

to investigate and object to violations of Fed. R. Crim. P.

5(c)(1)(A)-(B).”          Id.   This Court finds that the magistrate judge

correctly found that petitioner was not denied Due Process when he

was     arrested     in     Ohio     and    transported   to   West    Virginia.

Specifically, the magistrate judge correctly found that petitioner

was properly transported from Steubenville Ohio, where he was

arrested, to the Northern District of West Virginia on the day of

his arrest for his initial appearance in front of Magistrate Judge

James E. Seibert in accordance with Rule 5(c)(2(B)(ii) of the

Federal Rules of Criminal Procedure.              ECF. No. 6 at 3-4.


                                            4
     Second, as to petitioner’s objections as to the magistrate

judge’s findings with respect to petitioner’s claims of ineffective

assistance   of   counsel,   for    ineffective       assistance   of   counsel

claims, the United States Supreme Court has set forth a two-pronged

test for courts to use when determining whether a convicted

defendant’s claim of ineffective assistance of counsel warrants

reversal of the conviction.         Strickland v. Washington, 466 U.S.

668, 687 (1984).    First, “the defendant must show that counsel’s

performance was deficient.”        Id.       Second, “the defendant must show

that the deficient performance prejudiced the defense.” Id. These

two prongs are commonly referred to as the “performance” and

“prejudice” prongs.     Fields v. Att’y Gen. of Md., 956 F.2d 1290,

1297 (4th Cir. 1992).

     This Court finds that under Strickland, the magistrate judge

correctly found that petitioner’s claims that trial counsel was per

se ineffective, that counsel was ineffective due to a failure to

investigate and suppress evidence, and that counsel was ineffective

by failing to raise an issue on direct appeal, were without merit.

     Moreover, petitioner’s argument that Carpenter v. United

States, 138 S. Ct. 2206, provides some basis for his ineffective

assistance of counsel claim is without merit.            First, petitioner’s

attorney did not fail to meet either prong under Strickland by not

foreseeing the holdings in Carpenter.              Second, Carpenter is not

applicable to the circumstances presented here.               Carpenter is a


                                         5
narrow    decision   that    seems   to       specifically   address   call-site

records and the collection of such records over an extended period

of time.    Carpenter, 138 S. Ct. at 2220 (“Our decision today is a

narrow one . . .      We do not disturb the application of Smith[v.

Maryland, 442 U.S. 735, 99 S.Ct. 2577, 61 L.Ed. 2d 220 (1979)] and

[United States v.]Miller[, 425 U.S. 435, 96 S.Ct. 1619, 48 L.Ed.2d

71   (1976)]   or    call    into    question      conventional   surveillance

techniques and tools . . .”).         In this case, the records that were

collected and the special agent’s testimony in the underlying

criminal action consisted of the numbers petitioner called, the

numbers that called petitioner’s number, and the dates, times, and

length of the calls.        The United States Supreme Court in Carpenter

explicitly stated that telephone call logs reveal little in the way

of identifying information.          Id. at 2219.

      Third, petitioner asserts that his “sentence exceeds the

statutory maximum absent the prior convictions to be a career

offender.”     ECF No. 13 at 8.       However, this Court finds that the

magistrate judge correctly found that no analysis of the ruling in

Descamps is required in this matter, and that petitioner is a

career    offender   without     consideration       of   his   conviction   for

aggravated robbery given his two previous controlled substance

felony convictions, which unambiguously qualify him as a career

offender under United States Sentencing Guideline § 4B1.1. ECF No.

6 at 9.


                                          6
     Therefore,   this   Court   upholds   the    determinations   of   the

magistrate judge and therefore his recommendation.

                           IV.   Conclusion

     Accordingly, the report and recommendation of the magistrate

judge (ECF No. 6/163) is AFFIRMED and ADOPTED in its entirety. The

petitioner’s motion for a writ of habeas corpus pursuant to 28

U.S.C. § 2255 (ECF No. 1/146) is DENIED.         Also, the   motion to set

aside order and final judgment (ECF Nos. 14/169) is hereby GRANTED,

the motion for leave to amend supporting authority and motion to

amend supporting authority (ECF No. 15) is hereby GRANTED and the

petitioner’s objections (ECF No. 13/168) are OVERRULED.

     It is further ORDERED that this case be DISMISSED WITH

PREJUDICE and STRICKEN from the active docket of this Court.

     Should the petitioner choose to appeal the judgment of this

Court to the United States Court of Appeals for the Fourth Circuit

on the issues to which objection was made, he is ADVISED that he

must file a notice of appeal with the Clerk of this Court within 60

days after the date of the entry of this order.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the pro se petitioner by certified mail and to

counsel of record herein.        Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.


                                   7
DATED:   March 29, 2019



                          /s/ Frederick P. Stamp, Jr.
                          FREDERICK P. STAMP, JR.
                          UNITED STATES DISTRICT JUDGE




                            8
